Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/22/2022 has been entered.
Status of claims
Claims 12-13 and 21-27 have been cancelled; claims 1-9 and 16-20 are withdrawn as non-elected claims; Claim 10 has been amended; claims 10-11, 14-15, and 28-30 remain for examination, wherein claim 10 is an independent claim.
Previous Rejections/Objections
Previous objection of claims 28-30 is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/22/2022.
Previous rejection of Claims 10-11, 14-15, and 28-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention (relative term issue) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/22/2022.
Previous rejection of Claims 10-11, 14-15, and 28-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention (capable term issue) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 9/22/2022.
In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is added as following:
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In the instant case, there are 10 compound examples in the table 2 of the instant specification, however, there is no any information to indicates which example is corresponding to Fig.3a and/or Fig.3b (Further refer to par.[[0081]-[0082] and [0123] of PG-Pub 2018/0322975 for the instant specification). Actually, it is noted that only date 2015/11/17 11:10 is marked on the Fig.3b (filed on 7/27/2021), no any example information for this spectrum.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig.3a and Fig.3b are unclear (filed on 7/27/2021) . there are many unregular print marks on these drawings, which should be removed if they are not experimental data. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10-11, 14-15, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, regarding the independent claim 10, 1) the limitation of “a g-factor of 4.2192 in an electron spin resonance (ESR) spectrum” on lines 5-6 of claim 10 is recognized as new matter since this limitation has no literal support in the instant specification and original claims; 2) there is no disclosure in Fig.3a or Fig.3b in the instant specification to indicates the g-factor or provides the essential parameters for the g-factor (also refer to par.[[0081]-[0082] and [0123] of PG-Pub 2018/0322975 for the instant specification); 3) there are 10 compound examples in the table 2 of the instant specification, however, there is no any information to indicates which example is corresponding to Fig.3a and/or Fig.3b (also refer to par.[[0081]-[0082] and 0123] of PG-Pub 2018/0322975 for the instant specification). Actually, it is noted that only date “2015/11/17 11:10” is marked on the Fig.3b, no any example information for this spectrum. Since claims 11, 14-15, and 28-30 depend on claim 10, they are also rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “concentrated mineral acid” in claim 30 is a relative term which renders the claim indefinite. The term “concentrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Actually, “concentrated” is different to “pure”, and the level of the concentration may important to the reaction process. Proper amended/clarification  is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Mnikowski et al (NPL: Metalloporphyrin (cd, Hg) radicals, Electron paramagnetic resonance of radicals and metal complexes,  Sep. 1996, page.77, thereafter NPL-1).
Regarding claim 10, NPL-1 teaches a mercury complexes and its radicals and its EPR spectra were measured in room temperature for porphyrins in powder state (disclosure of NPL-1), which reads on the mercury based compound having paramagnetic and metastable excited state in powder form as claimed in the instant claim. The limitation of reaction product with a mineral acid is considered as a process limitation in a product-by-process claim. The claimed product: a mercury based product with paramagnetic property is manipulated by the product itself. Therefore, the claimed process limitation, including mineral acid in reaction process in the instant claim, does not add weight on the patentability of the instant claim. MPEP 213 [R-1]. Actually, there is no any mineral acid related material in the mercury based compound has been claimed as essential material in the instant claim. Regarding the EPR spectrum features in the instant claim 10, NPL-1 teaches a mercury complexes and its radicals and its EPR spectra were measured in room temperature for porphyrins in powder state with g-factor of 2.0026 (disclosure of NPL-1). The disclosed features depend on the mercury complexes itself, which is inherently exist in the mercury complexes of NPL-1. MPEP 2112 III&IV.
Regarding claims 11 and 29-30, which claimed limitations related to the process limitations. Therefore, the claimed process limitation, including mineral acid in reaction process in the instant claim, does not add weight on the patentability of the instant claim. MPEP 2113 [R-1].

Claims 10-11 and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Hirao Kunio et al (JP 55062354 A, with English abstract, thereafter JP’354) evidenced by Chlorid (US 0740855, thereafter US’855).
Regarding claims 10-11, JP’354 teaches a mercury compound product obtained by reaction of metallic mercury with hydrochloric acid under coexistence of the bivalent mercury ion to grow the mercurous chloride (Hg2Cl2) in precipitated form (abstract of JP’354), which reads on the mercury based compound (cl.10) and reads on all of the essential manufacturing process steps in the instant claim 11, since the precipitated mercurous chloride (Hg2Cl2) is in powder form, which has been evidenced by US’855. US’855 teaches that the precipitated mercury chloride (calomel) is a dull-white to gray powder (claim of US’855). Since JP’354 evidenced by US’855 teaches the same mercury compound in same powder form manufactured by the same manufacturing process, the claimed paramagnetic property and excited state would be inherently exist in the mercury based compound of JP’354 evidenced by US’855. MPEP 2112 III&IV. Regarding the EPR spectrum features in the instant claim 10, since JP’354 evidenced by US’855 teaches the same mercury compound in same powder form manufactured by the same manufacturing process, the claimed features would be inherently exist in the mercury based compound of JP’354 evidenced by US’855. MPEP 2112 III&IV.
Regarding the claims 29-30, JP’354 teaches a mercury compound product obtained by reaction of metallic mercury with hydrochloric acid under coexistence of the bivalent mercury ion to grow the mercurous chloride (Hg2Cl2) in precipitated form (abstract of JP’354), which reads on the claimed mineral acid limitations in the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL-1 in view of Dodd et al (US 2012/0160944 A1, thereafter PG’944).
Regarding claim 14, NPL-1 teaches a mercury complexes and its radicals in powder form (disclosure of NPL-1). NPL-1 does not specify the dimension of the powder. PG’944 teaches a manufacturing process for nanoparticle and micro particle powder including mercuric chloride (Abstract and par.[0076] of PG’944). The particle size distribution (Fig.1A-1G of PG’944) is within the claimed particle range as recited in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the particle size of the mercuric chloride powder as demonstrated by PG’944 for the powder of mercury compound of NPL-1 in order to obtain the desired properties (Abstract and examples of PG’944).

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over JP’354 evidenced by US’855 in view of PG’944.
Regarding claim 14, JP’354 evidenced by US’855 teaches a mercury compound product obtained by reaction of metallic mercury with hydrochloric acid under coexistence of the bivalent mercury ion to grow the mercurous chloride (Hg2Cl2) in powder form. JP’354 evidenced by US’855 does not specify the dimension of the powder. PG’944 teaches a manufacturing process for nanoparticle and micro particle powder including mercuric chloride (Abstract and par.[0076] of PG’944). The particle size distribution (Fig.1A-1G of PG’944) is within the claimed particle range as recited in the instant claim. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the particle size of the mercuric chloride powder as demonstrated by PG’944 for the powder of mercury compound of JP’354 evidenced by US’855 in order to obtain the desired properties (Abstract and examples of PG’944).

Claims 15 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL-1 in view of Ball et al (US 5,601,795 B1, thereafter US’795).
Regarding claim 15, NPL-1 teaches that the complexes have a square-planar (D4h) or, in some cases, square-pyramidal (C4v) structures, but are unique in that the ligand is a fairly rigid cyclic tetradentate and the metal-ligand distances therefore are very much constrained (disclosure of NPL-1), which reads on the mercury based compound including C and O. NPL-1 does not specify including Hg2SO4 and Hg2Cl2 in the compound. US’795 teaches a method for purifying calomel (Hg2Cl2) (Abstract of US’795). More particularly, this invention pertains to a novel process for treating impure calomel (Hg2Cl2) to produce a highly purified calomel product (Title and abstract of US’795) in a dull-white to grey powder (Col.2, lns.39-46 of US’795). US’795 teaches including calomel and mercury sulphate in the operation process (example 1 of US’795). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add mercury based compound with Hg2SO4 and Hg2Cl2 as demonstrated by US’795 for the powder of mercury compound of NPL-1 in order to obtain the desired reaction result (Abstract and examples of US’795).
Regarding claim 28, US’795 teaches having metal impurities including Ni in the calomel compound (Table 2 of US’795), which is included in the claimed element group as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to including metal impurities as demonstrated by US’795 for the powder of mercury compound of NPL-1 in order to obtain the desired reaction result (Abstract and examples of US’795).

Claims 15 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP’354 evidenced by US’855 in view of US’795.
Regarding claim 15, JP’354 teaches a mercury compound product obtained by reaction of metallic mercury with hydrochloric acid under coexistence of the bivalent mercury ion to grow the mercurous chloride (Hg2Cl2) in precipitated form (abstract of JP’354), which reads on the claimed mercurous chloride (Hg2Cl2) and including Cl in the compound. JP’354 evidenced by US’855 does not specify including Hg2SO4 in the compound. US’795 teaches a method for purifying calomel (Hg2Cl2) (Abstract of US’795). More particularly, this invention pertains to a novel process for treating impure calomel (Hg2Cl2) to produce a highly purified calomel product (Title and abstract of US’795) in a dull-white to grey powder (Col.2, lns.39-46 of US’795). US’795 teaches including calomel and mercury sulphate in the operation process (example 1 of US’795). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add mercury based compound with Hg2SO4 and Hg2Cl2 as demonstrated by US’795 for the powder of mercury compound of JP’354 evidenced by US’855 in order to obtain the desired reaction result (Abstract and examples of US’795).
Regarding claim 28, US’795 teaches having metal impurities including Ni in the calomel compound (Table 2 of US’795), which is included in the claimed element group as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to including metal impurities as demonstrated by US’795 for the powder of mercury compound of JP’354 evidenced by US’855 in order to obtain the desired reaction result (Abstract and examples of US’795).

Response to Arguments
Applicant’s arguments to the art rejection to claims 10-11, 14-15, and 28-30 have been considered but they are not persuasive. Regarding the argument related to the amended features in the instant claims, the Examiner’s position has been discussed above.. 
The Applicant’s arguments have been summarized as following:
1, Regarding the rejection of Claim 10-11, 14-15, and 28-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, 1, there is not the standard for compliance with written description requirement; 2, from original EPR spectrum in Fig.3B, it is within the ordinary skill in the art to calculate the g-factor using g = h/0B’. 
2, Regarding the rejection of Claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, it allows a skilled artisan may ascertain the scope of the recitation “concentrated” because it  allows to distinguish the “pure” substance. And the “concentrated mineral acid” is a synthesis routine.
3, Regarding the rejection under 35 USC 102, 1, Mnikowski et al (NPL-1) does not specify the claimed g-factor of 4.2192 in the ESR spectrum; 2, Hirao Kunio et al (JP’354) does not specify the claimed “a reaction product of mercury with a mineral acid…” since Hirao Kunio et al (JP’354) teaches forming a different reagents compared to the claimed mineral acid.
4, Regarding the rejection under 35 USC 103, the additional reference(s) Dodd et al (PG’944) and /or Ball et al (US’795) do not cure the deficiencies of primary reference(s) as discussed above.
In response
Regarding the argument 1, as pointed out in the rejection of claims 10-11, 14-15, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement above and refer to the previous office action dated 6/22/2022, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Detail reason can refer to the rejection above. Furthermore, the EPR spectrum in Fig.3B (should be Fig.3b as indicated in amended drawing filed on 7/27/2021) does not provide necessary parameters for the g-factor as argued: 1, There is no any disclosure in the instant specification to show how to obtain the magnetic field strength (160.07 mT), 2, there are 10 compound examples in the table 2 of the instant specification, however, there is no any information to indicates which example in the table 2 is corresponding to Fig.3a and/or Fig.3b (Further refer to par.[[0081]-[0082] and [0123] of PG-Pub 2018/0322975 for the instant specification).
Regarding the argument 2, as pointed out in the rejection above and refer to the previous office action dated 6/22/2022, The term “concentrated mineral acid” in claim 30 is a relative term which renders the claim indefinite. The term “concentrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Applicant does not provide evidence to show how a skilled artisan may use a “synthesis routine” ascertain what level of concentrated mineral acid to achieve the claimed mercury based compound. 
Regarding the argument 3, Firstly, Mnikowski et al (NPL-1) teaches Metalloporphyrin (Cd, Hg) radicals, Electron paramagnetic resonance of radicals and metal complexes, which reads on the mercury based compound as recited in the instant claim 10. The mercury based compound with g-factor 2.0026 in EPR spectrum in Mnikowski et al (NPL-1) provides the evidence for the radical’s property of Electron paramagnetic resonance, which reads on the paramagnetic property in the instant claim 10. The paramagnetic property of the compound will leads to cause transmutation of elements and production of energy as claimed in the instant claim inherently MPEP 2112 III&IV. Secondly, the calculated g-factor (g = h/0B’ as discussed in the applicant’s “remarks/arguments with amendment” filed on 9/22/2022) is an experimental data depends on the measurement frequency and the magnetic field strength, which affected by the experimental parameters, such as applied power and collect time. Actually, lower g-factor is corresponding to higher accuracy and/or precision which evidenced by Wittmann et al (NPL: High-precision measurement of the electron spin g factor of trapped atomic nitrogen in the endohedral fullerene N@C60, J Magn Reon, 01-2019). Thirdly, Kunio et al (JP’354) teaches a mercury compound product obtained by reaction of metallic mercury with hydrochloric acid under coexistence of the bivalent mercury ion to grow the mercurous chloride (Hg2Cl2) in precipitated form (abstract of JP’354), which reads on the reaction product of mercury with a mineral acid since it is well-known that “a mineral acid (or inorganic acid) is an acid derived from one or more inorganic compounds” and “Commonly used mineral acids are sulfuric acid (H2SO4), hydrochloric acid (HCl) and nitric acid (HNO3)”. It is further noted that there is no any limitation in the instant claim to limit the reagents in the reaction as argued.
Regarding the argument 4, as pointed out in the rejection above, Dodd et al (PG’944) is cited for nanoparticle and micro particle powder including mercuric chloride with claimed particle size distribution (Fig.1A-1G of PG’944) and Ball et al (US’795) is cited for including calomel and mercury sulphate in the operation process (example 1 of US’795) in the reaction and having metal impurities including Ni in the calomel compound (Table 2 of US’795). Detail reason and motivation for combining the cited references can refer to the rejections under 35 USC 103 above.

Notes: Wittmann et al (NPL: High-precision measurement of the electron spin g factor of trapped atomic nitrogen in the endohedral fullerene N@C60, J Magn Reon, 01-2019) is cited as an evidence reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734